Exhibit 10.4

MARSH & McLENNAN COMPANIES, INC.

2000 SENIOR EXECUTIVE INCENTIVE AND STOCK AWARD PLAN

AND

2000 EMPLOYEE INCENTIVE AND STOCK AWARD PLAN

TERMS AND CONDITIONS

OF

RESTRICTED STOCK UNIT AWARDS

GRANTED ON [DATE]

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

I. BACKGROUND      3    II. AWARDS      3   

A.

   General      3       1. Rights of Award Holders      3       2. Restrictive
Covenants Agreement      3   

B.

   Stock Units      3       1. General      3       2. Vesting      4       3.
Accumulation of Dividend Equivalents      4       4. Delivery of Shares      4
  

C.

   Satisfaction of Tax Obligations      4       1. U.S. Employees      4      
2. Non-U.S. Employees      5    III. EMPLOYMENT EVENTS      5   

A.

   Death      5   

B.

   Permanent Disability      5   

C.

   Normal Retirement – Outside the European Union      6   

D.

   Early Retirement – Outside the European Union      6   

E.

   Retirement Treatment – Within the European Union      6   

F.

   Termination by the Company Other Than for Cause      6   

G.

   All Other Terminations      7   

H.

   Condition to Vesting of Award      7   

I.

   Determination of Pro Rata Vesting upon Termination of Employment      7   

J.

   Section 409A of the Code      7    IV. CHANGE IN CONTROL PROVISIONS      9   
V. DEFINITIONS      10    VI. ADDITIONAL PROVISIONS      12    VII. QUESTIONS
AND ADDITIONAL INFORMATION      13   

 

2



--------------------------------------------------------------------------------

I. BACKGROUND

An award (“Award”) has been granted to you under the Marsh & McLennan Companies,
Inc. 2000 Senior Executive Incentive and Stock Award Plan or the Marsh &
McLennan Companies, Inc. 2000 Employee Incentive and Stock Award Plan (as
applicable to you, the “Plan”). The type of Award, the number of shares of
Marsh & McLennan Companies, Inc. (“Marsh & McLennan Companies”) common stock and
the vesting schedule applicable to that Award are specified in materials
provided to you by Global & Executive Compensation (“Grant Documentation”). The
Award is also subject to the terms and conditions set forth herein (the “Terms
and Conditions”). For employees outside the United States, the awards are
subject to additional terms and conditions as set forth in the country-specific
notices (the “Country-Specific Notices”). The Prospectus dated [DATE], also
describes important information about the Plan. The Terms and Conditions, the
Country-Specific Notices (if applicable), and the Plan will be referred to
herein as the “Award Documentation.” As used herein, “Common Stock” means common
stock of Marsh & McLennan Companies.

Capitalized terms in these Terms and Conditions are defined in Section V.

II. AWARDS

 

  A. General.

 

  1. Rights of Award Holders. Unless and until the vesting conditions of an
Award have been satisfied and shares of Common Stock have been delivered to you
in accordance with the Award Documentation, you have only the rights of a
general unsecured creditor. Unless and until shares of Common Stock have been
delivered to you, you have none of the attributes of ownership to such shares
(e.g., units cannot be used as payment for stock option exercises; units may not
be transferred or assigned; units have no voting rights).

 

  2. Restrictive Covenants Agreement. A Restrictive Covenants Agreement in a
form determined by Marsh & McLennan Companies (“Restrictive Covenants
Agreement”) must be in place in order to accept your Award and you must further
reaffirm the Restrictive Covenants Agreement in order for your Award to vest as
provided in Section III. Failure to timely execute or reaffirm and comply with
the Restrictive Covenants Agreement by the date specified in the Grant
Documentation will result in forfeiture of all of your rights, title and
interest in and to the Award.

 

  B. Stock Units.

 

  1. General. A restricted stock unit (“RSU” or “Stock Unit”) represents an
unfunded and unsecured promise to deliver (or cause to be delivered) to you,
subject to the Award Documentation, one share of Common Stock.

 

3



--------------------------------------------------------------------------------

  2. Vesting. Subject to your continued employment, [Percentage] of the Stock
Units will vest on [Vesting Date (s)] of the grant date of the Award occur. Any
date on which a Stock Unit is scheduled to vest is a “Scheduled Vesting Date.”
If your employment terminates prior to a Scheduled Vesting Date, your right to
the Stock Units will be determined in accordance with Section III below.

 

  3. Accumulation of Dividend Equivalents. Dividend equivalents equal to the
dividend payment (if any) that would have been made in respect of one share of
Common Stock for each outstanding Stock Unit covered by the Award will accrue in
U.S. dollars on each dividend record date that occurs on or after the date of
grant of the Award while the Award is outstanding. Dividend equivalents will be
accrued only with respect to Stock Units that are outstanding on a dividend
record date. Accrued dividend equivalents will vest when the corresponding Stock
Units covered by the Award in respect of which such dividend equivalents were
accrued vest. Such vested dividend equivalents will be delivered after the
shares of Common Stock in respect of such vested Stock Units are delivered,
subject to the satisfaction of any applicable tax obligations, as described in
Section II.C. Dividend equivalents will not be paid on Stock Units that do not
vest or are forfeited.

 

  4. Delivery of Shares. Shares of Common Stock in respect of the Stock Units
covered by the Award shall be distributed to you as soon as practicable after
vesting, and in no event later than 60 days after vesting. The delivery of
shares of Common Stock in respect of the Stock Units is conditioned on the
satisfaction of any applicable tax obligations, as described in Section II.C.
Any shares of Common Stock, cash and/or other property that may be deliverable
to you following your death shall be delivered to the person or persons to whom
your rights pass by will or the law of descent and distribution, and such
delivery shall completely discharge the Company’s obligations under the Award.

 

  C. Satisfaction of Tax Obligations.

 

  1. U.S. Employees.

 

  a. Applicable employment taxes are required by law to be withheld when a Stock
Unit vests. Applicable income taxes are required by law to be withheld when
shares of Common Stock in respect of Stock Units are delivered to you. A
sufficient number of shares of Common Stock will be retained by Marsh & McLennan
Companies to satisfy the tax-withholding obligation.

 

4



--------------------------------------------------------------------------------

  2. Non-U.S. Employees.

 

  a. Stock Units. In most countries, the value of a Stock Unit is generally not
taxable on the date of grant. If the value of the Stock Unit is not taxable on
the date of grant, it will, in most countries, be taxed at a later time, for
example, upon delivery of shares of Common Stock in respect of the Stock Unit,
and/or the subsequent sale of the shares.

 

  b. Recommendation. It is recommended that you consult with your personal tax
advisor for more detailed information regarding the tax treatment of the Award.

 

  c. Withholding. Marsh & McLennan Companies and/or your local employer shall
have the power and the right to deduct and withhold from your Award and other
compensation, or require you to remit to Marsh & McLennan Companies and to your
local employer, an amount sufficient to satisfy any taxes that Marsh & McLennan
Companies considers are payable under the laws of any country, state, province,
city or other jurisdiction, including but not limited to income taxes, capital
gain taxes, transfer taxes, social security contributions, and National
Insurance Contributions with respect to the Award, including any and all
associated tax events derived therefrom. If applicable, Marsh & McLennan
Companies and/or your local employer may retain and sell a sufficient number of
shares of Common Stock distributable in respect of the Award for this purpose.

III. EMPLOYMENT EVENTS

 

  A. Death.

 

  1. In the event your employment is terminated because of your death, the Stock
Units will vest at such termination of employment and will be distributed as
described in Section II.B.4.

 

  B. Permanent Disability.

 

  1. Upon the occurrence of your Permanent Disability, the Stock Units will vest
and will be distributed as described in Section II.B.4, provided that you
satisfy the condition to vesting described in Section III.H.

 

5



--------------------------------------------------------------------------------

  C. Normal Retirement – Outside the European Union.

 

  1. In the event you retire from the Company on or after your Normal Retirement
Date, the Stock Units will vest at such termination of employment and will be
distributed as described in Section II.B.4, provided that you satisfy the
condition to vesting described in Section III.H.

 

  D. Early Retirement – Outside the European Union.

 

  1. In the event you retire from the Company on or after your Early Retirement
Date and before your Normal Retirement Date, the Stock Units will vest at such
termination of employment on a pro rata basis as described in Section III.I and
will be distributed as described in Section II.B.4, provided that you satisfy
the condition to vesting described in Section III.H.

 

  E. Retirement Treatment – Within the European Union.

 

  1. In the event you are determined by the Retirement Treatment Committee to be
eligible for retirement treatment upon your termination of employment, the Stock
Units will vest at such termination of employment on a pro rata basis as
described in Section III.I and will be distributed as described in Section
II.B.4, provided that you satisfy the condition to vesting described in Section
III.H.

 

  F. Termination by the Company Other Than for Cause.

 

  1. In the event your employment is terminated by the Company other than for
Cause, the Stock Units will vest at such termination of employment on a pro rata
basis as described in Section III.I and will be distributed as described in
Section II.B.4, provided that you satisfy the condition to vesting described in
Section III.H.

 

  2. Sale of Business Unit. For the avoidance of doubt, in the event of a sale
or similar transaction involving the business unit for which you work
(“Employing Company”) as a result of which the Employing Company ceases to be a
subsidiary or affiliate of Marsh & McLennan Companies, your employment will be
deemed terminated by the Company other than for Cause, even if your employment
with the Employing Company continues after the sale.

 

6



--------------------------------------------------------------------------------

  G. All Other Terminations.

For all other terminations of employment not described in Sections III.A through
F above (including but not limited to a termination by the Company for Cause),
all of your rights, title and interest in and to the Award, whether vested or
unvested, shall be forfeited on the date of such termination of employment. For
purposes of these Terms and Conditions, your employment will be treated as
terminated when you are no longer employed by the Company.

 

  H. Condition to Vesting of Award Prior to a Scheduled Vesting Date.

In the event of your Permanent Disability, termination of employment due to
Normal Retirement or Early Retirement, the determination that you are eligible
for retirement treatment upon your termination of employment, or your
termination of employment other than for Cause as described in Sections III.B
through F, any unvested portion of the Award will vest as provided in the
applicable portion of Section III; provided that you execute and return to
Marsh & McLennan Companies (or an agent appointed by Marsh & McLennan Companies)
a Restrictive Covenants Agreement within 30 days following your termination of
employment or the occurrence of your Permanent Disability. Failure to timely
execute and comply with the Restrictive Covenants Agreement will result in
forfeiture of all of your rights, title and interest in and to the Award,
whether vested or unvested.

 

  I. Determination of Pro Rata Vesting upon Termination of Employment.

The number of Stock Units that vests pro-rata upon termination of employment
will be determined using the following formula:

LOGO [g171551ex10-4pg7.jpg]

where

 

              A    =    the number of Stock Units covered by the Award;        
      B    =    the number of days in the period beginning on the grant date of
the Award and ending on the employment termination date;               C    =   
the number of days in the period beginning on the grant date of the Award and
ending on the last Scheduled Vesting Date; and               D    =    the
number of Stock Units that have previously vested.

 

  J. Section 409A of the Code.

 

  1.

Notwithstanding any other provision herein, your Award may be subject to
additional restrictions to ensure compliance with the requirements of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and
regulations thereunder (regarding nonqualified deferred compensation) (“Section
409A of the Code”). The Compensation Committee of the Board of Directors of
Marsh & McLennan Companies (the “Committee”) intends to administer the Awards in
accordance with Section 409A of the Code and reserves the right to make changes
in the

 

7



--------------------------------------------------------------------------------

 

terms or operations of the Awards (including changes that may have retroactive
effect) deemed necessary or desirable to comply with Section 409A of the Code.
This means, for example, that the timing of distributions may be different from
those described in this document or in other materials relating to the Award or
the Plan that do not reflect Section 409A of the Code. If your Award is not in
compliance with Section 409A of the Code, you may be subject to immediate
taxation of all unpaid awards under the Plan that are subject to Section 409A of
the Code at your regular income tax rate, plus a 20% penalty, plus interest at
the underpayment rate plus 1%.

 

  2. Notwithstanding any provision herein, if any portion of your Award is
determined to be nonqualified deferred compensation subject to Section 409A of
the Code, any references to “termination of employment,” or “when you are no
longer employed” in these Terms and Conditions shall have the following meaning:

Your “termination of employment” (or similar terms) shall occur when you have
incurred a “separation from service” within the meaning of Section 409A of the
Code and as further defined herein. Specifically, you will have incurred a
“separation from service” when the level of services you provide to Marsh &
McLennan Companies or any of its affiliates in any capacity, including as an
employee, director, independent contractor or consultant, does not exceed 20% of
the level of services that you provided to Marsh & McLennan Companies and its
affiliates in the preceding 36 months (or shorter period of service if, for
example, your total service with Marsh & McLennan Companies is less than 36
months), all as determined in accordance with Section 409A of the Code. In
determining whether a “separation from service” has occurred, any period of up
to six months during which you are on a bona fide leave of absence or up to 29
months during which you are absent from work due to a disability for which you
are receiving Marsh & McLennan Companies Long-Term Disability benefits will be
ignored.

 

  3. Notwithstanding any provision herein, if at the time of the termination of
your employment you are a “specified employee” (as defined in Section 409A of
the Code) no portion of your Award that is determined to be nonqualified
deferred compensation subject to Section 409A of the Code shall be distributed
until the first day of the seventh month after the termination of employment and
any such distributions to which you would otherwise be entitled during the first
six months following your termination of employment will be accumulated and paid
without interest on the first day of the seventh month after the termination of
employment. The provisions of this subparagraph will only apply if and to the
extent required to avoid any “additional tax” under Section 409A of the Code.
This subparagraph does not guarantee that your Award will not be subject to
“additional tax” or other adverse tax consequences under Section 409A of the
Code.

 

8



--------------------------------------------------------------------------------

IV. CHANGE IN CONTROL PROVISIONS

 

  A. Treatment of Awards.

Upon the occurrence of a “Change in Control” of Marsh & McLennan Companies, as
defined in the Plan, the Award will continue to vest as specified in Section II
or, if earlier, will become fully vested upon your termination of employment by
the Company other than for Cause or by you for Good Reason during the 24-month
period following such Change in Control.

 

  B. Additional Payment for Grantees Subject to U.S. Income Tax.

 

  1. The value of the accelerated vesting of the Award because of a Change in
Control (the “Accelerated Award”) may be subject to a 20% federal excise tax
under Section 4999 of the U.S. Internal Revenue Code of 1986, as amended, and
regulations thereunder (the “Excise Tax”). The Excise Tax is imposed on a select
group of highly-compensated employees when the value, as determined by
applicable regulations, of payments in the nature of compensation contingent on
a Change in Control (including an amount reflecting the value of the accelerated
vesting of the Award) equals or exceeds three times the average of your last
five years’ W-2 earnings.

 

  2. If a Change in Control occurs and the vesting of the Award is accelerated,
Marsh & McLennan Companies will determine if the Excise Tax is payable by you.
If the Excise Tax is payable by you, Marsh & McLennan Companies will pay to you,
within five business days of making the determination, an amount of money (the
“Additional Payment”) such that after payment of applicable federal, state and
local income taxes (other than any taxes arising under Section 409A of the
Code), employment taxes and any Excise Tax imposed upon the Additional Payment,
you will retain an amount of the Additional Payment equal to the Excise Tax
imposed in respect of the Accelerated Award. If the Additional Payment, after
payment of such taxes, is later determined to be less than the amount necessary
to reimburse you for the Excise Tax you owe in respect of the Accelerated Award,
a further payment will be made to you. If the Additional Payment, after payment
of applicable taxes, is later determined to be more than the amount necessary to
reimburse you for the Excise Tax you owe in respect of the Accelerated Award,
you will be required to reimburse Marsh & McLennan Companies for such excess. To
the extent applicable under Section 409A of the Code, in all events, Marsh &
McLennan Companies will pay to you the Additional Payment no later than the end
of the taxable year following the taxable year in which you pay the Excise Tax.

 

9



--------------------------------------------------------------------------------

V. DEFINITIONS

As used in these Terms and Conditions:

 

  A. “Cause” shall mean:

 

  1. willful failure to substantially perform the duties consistent with your
position which is not remedied within 30 days after receipt of written notice
from the Company specifying such failure;

 

  2. willful violation of any written company policies including but not limited
to, the Company’s Code of Business Conduct & Ethics;

 

  3. commission at any time of any act or omission that results in a conviction,
plea of no contest, plea of nolo contendere, or imposition of unadjudicated
probation for any felony or crime involving moral turpitude;

 

  4. unlawful use (including being under the influence) or possession of illegal
drugs;

 

  5. any gross negligence or willful misconduct resulting in a material loss to
the Company, or material damage to the reputation of the Company; or

 

  6. any violation of any statutory or common law duty of loyalty to the
Company, including the commission at any time of any act of fraud, embezzlement,
or material breach of fiduciary duty against the Company.

 

  B. “Company” shall mean Marsh & McLennan Companies or any of its subsidiaries
or affiliates.

 

  C. “Good Reason” shall mean any of the following without your written consent:

 

  1. a material reduction in your base salary;

 

  2. a material reduction in your annual incentive opportunity (including a
material adverse change in the method of calculating your annual incentive);

 

  3. a material diminution of your duties, responsibilities or authority; or

 

  4. a relocation of more than 50 miles from your office location in effect
immediately prior to the Change in Control;

provided that you provide Marsh & McLennan Companies with written notice of your
intent to terminate your employment for Good Reason within 60 days of your
becoming aware of any circumstances set forth above (with such notice indicating
the specific termination provision above on which you are relying and describing
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the indicated provision) and that you
provide Marsh & McLennan Companies with at least 30 days following receipt of
such notice to remedy such circumstances.

 

10



--------------------------------------------------------------------------------

  D. “Normal Retirement Date” and “Early Retirement Date” shall have the
respective meanings given such terms (or any comparable substitute terms or
concepts) set forth in the primary retirement plan or program applicable to you
upon your termination of employment (whether sponsored by Marsh & McLennan
Companies, your employer or otherwise).

 

  E. “Permanent Disability” will be deemed to occur when it is determined (by
Marsh & McLennan Companies’ disability carrier for the primary long-term
disability plan or program applicable to you because of your employment with the
Company) that you are unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

 

  F. “Retirement Treatment Committee” is comprised of employees of the Company
appointed by the Committee.

 

  G. Additional Definitions.

The terms below are defined on the following pages:

 

Accelerated Award

     8   

Additional Payment

     8   

Award

     3   

Award Documentation

     3   

Change in Control

     8   

Committee

     7   

Country-Specific Notices

     3   

Common Stock

     3   

Employing Company

     6   

Excise Tax

     8   

Grant Documentation

     3   

Marsh & McLennan Companies

     3   

Plan

     3   

Restrictive Covenants Agreement

     3   

RSU

     3   

Scheduled Vesting Date

     4   

Section 409A of the Code

     7   

Stock Unit

     3   

Terms and Conditions

     3   

 

11



--------------------------------------------------------------------------------

VI. ADDITIONAL PROVISIONS

 

  A. Additional Provisions—General

 

  1. Administrative Rules. The Award shall be subject to such additional
administrative regulations as the Committee may, from time to time, adopt. All
decisions of the Committee upon any questions arising under the Award
Documentation shall be conclusive and binding. The Committee may delegate to any
other individual or entity the authority to perform any or all of the functions
of the Committee under the Award, and references to the Committee shall be
deemed to include any such delegate.

 

  2. Amendment. The Committee may, in its sole discretion, amend the terms of
the Award; provided, however, that if the Committee concludes, in its sole
discretion, that such amendment is likely to materially impair your rights with
respect to the Award, such amendment shall not be implemented with respect to
your Award without your consent.

 

  3. Limitations. Payment of your Award is not secured by trust, insurance
contract or other funding medium, and you do not have any interest in any fund
or specific asset of the Company by reason of the Award. Your right to payment
of your Award is the same as the right of an unsecured general creditor of the
Company.

 

  B. Additional Provisions—Outside the United States

 

  1. Changes to Delivery. In the event that Marsh & McLennan Companies considers
that due to legal, regulatory or tax issues the normal delivery of an Award to a
participant outside the United States would not be appropriate, then Marsh &
McLennan Companies may, in its sole discretion, determine how the value of the
Award will be delivered. Without limitation, this may include making any
payments due under the Award in cash instead of shares of Common Stock in an
amount equivalent to the value of the Award on the date of vesting after payment
of applicable taxes and fees. If the value of an Award is to be delivered in
cash instead of shares of Common Stock, Marsh & McLennan Companies may sell any
shares of Common Stock distributable in respect of the Award on your behalf and
use the proceeds (after payment of applicable taxes and fees) to satisfy the
Award.

 

  2.

Amendment and Modification. The Committee may modify the terms of any Award
under the Plan granted to you if you are, at the time of grant or during the
term of the Award, resident or primarily employed outside of the United States
in any manner deemed by the Committee to be necessary or appropriate in order
for such Award to conform to laws, regulations, and customs of the country in
which you

 

12



--------------------------------------------------------------------------------

 

are then resident or primarily employed, or so that the value and other benefits
of the Award to you, as affected by non-U.S. tax laws and other restrictions
applicable as a result of your residence or employment outside of the United
States, shall be comparable to the value of such an Award to an individual who
is resident or primarily employed in the United States.

VII. QUESTIONS AND ADDITIONAL INFORMATION

Please retain this document in your permanent records. If you have any questions
regarding the Plan or your Award or if you would like an account statement
detailing the number of shares of Common Stock covered by your Award and the
vesting date(s) of your Award, or any other information, please contact:

Global & Executive Compensation

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, New York 10036-2774

United States of America

Telephone Number: +1 212 345-9722

Facsimile Number: +1 212 948-8481

Email: mmc.compensation@mmc.com

 

13